 
THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAS NOT
BEEN REGISERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR
APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE,
SOLD, TRANFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT AS TO THE SECURITIES UNDER THE ACT, OR (B) AN OPINION OF COUNSEL, IN A
FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED
UNDER THE ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER THE
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.
 
THE OBLIGATIONS EVIDENCED BY THIS NOTE ARE SECURED BY ASSETS OF THE COMPANY AND
ITS SUBSIDIARIES AS MORE FULLY SET FORTH IN THAT CERTAIN SECURITY AGREEMENT
DATED AS OF JULY 15, 2009 AND AS AMENDED AS OF THE DATE HEREOF BETWEEN THE
COMPANY AND HOLDER.
 
STRATOS RENEWABLES CORPORATION
 
SECURED PROMISSORY NOTE



 
November 6, 2009
$500,000
Beverly Hills, California

 
FOR VALUE RECEIVED, Stratos Renewables Corporation, a Nevada corporation
(“Company”) promises to pay to the order of I2BF BioDiesel Limited, a business
company existing under the laws of the British Virgin Islands (“Holder”), or its
registered assigns, the principal sum of Five Hundred Thousand Dollars
(US$500,000) or such lesser amount as shall equal the outstanding principal
amount hereof, together with interest from the date of this Note on the unpaid
principal balance at a rate equal to fifteen percent (15%) per annum, computed
on the basis of the actual number of days elapsed and a year of 365 days. All
unpaid principal, together with any then unpaid and accrued interest and other
amounts payable hereunder, shall be due and payable on the earliest to occur
(the “Maturity Date”) of (i) January 31, 2010, (ii) a Change of Control (as
defined below) or (iii) when, upon or after the occurrence of an Event of
Default (as defined below), such amounts are declared due and payable by Holder
or made automatically due and payable in accordance with the terms hereof.  All
references to Dollars herein are to lawful currency of the United States of
America.
 
All amounts owing on this Note shall be payable in arrears, with payments first
applied to any and all costs and expenses incurred by Holder in enforcement or
the preservation of any rights hereunder, second to accrued and unpaid interest
on this Note, and thereafter on the unpaid principal amount hereof, at the
address for such purpose specified below the Holder’s name on the signature page
hereto.

 
 

--------------------------------------------------------------------------------

 
 
This Note may be prepaid by the Company only with the consent of the
Holder.  The following is a statement of the rights of Holder and the conditions
to which this Note is subject, and to which Holder, by the acceptance of this
Note, agrees:
 
1.           Definitions. The following capitalized terms have the following
meanings:
 
(a)         “Affiliate” shall mean, with respect to any Person (i) a Person
directly or indirectly controlling, controlled by or under, control with such
Person, (ii) a Person owning or controlling 10% or more of the outstanding
voting securities of such Person, or (iii) an officer, director, general
partner, member or manager of such Person, or a member of the immediate family
of an officer, director, general partner, member or manager of such
Person.  When the Affiliate is an officer, director, partner or manager of such
Person or a member of the immediate family of an officer, director, general
partner, member or manager of such Person, any other Person for which the
Affiliate acts in that capacity shall also be considered an Affiliate.  For
these purposes, control means the possession, direct or indirect, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, as trustee or executor, by
contract or otherwise.
 
(b)         “Change of Control” means (i)  any “person” or “group” (within the
meaning of Section 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended), becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended), directly or indirectly, of more
than 50% of the outstanding voting securities of the Company having the right to
vote for the election of members of the Board of Directors, (ii) any
reorganization, merger or consolidation of the Company, other than a transaction
or series of related transactions in which the holders of the voting securities
of the Company outstanding immediately prior to such transaction or series of
related transactions retain, immediately after such transaction or series of
related transactions, at least a majority of the total voting power represented
by the outstanding voting securities of the Company or such other surviving or
resulting entity or (ii) a sale, lease or other disposition of all or
substantially all of the assets of the Company.
 
(c)         “Holder” shall mean the Person specified in the introductory
paragraph of this Note or any Person who shall at the time be the registered
holder of this Note.
 
(d)          “Obligations” shall mean and include all loans, advances, debts,
liabilities and obligations, howsoever arising, owed by the Company to Holder of
every kind and description (whether or not evidenced by any note or instrument
and whether or not for the payment of money), now existing or hereafter arising
under or pursuant to the terms of this Note and the Note Purchase Agreement (as
defined below), including, all interest, fees, charges, expenses, attorneys’
fees and costs and accountants’ fees and costs chargeable to and payable by the
Company hereunder and thereunder, in each case, whether direct or indirect,
absolute or contingent, due or to become due, and whether or not arising after
the commencement of a proceeding under Title 11 of the United States Code (11 U.
S. C. Section 101 et seq.), as amended from time to time (including
post-petition interest) and whether or not allowed or allowable as a claim in
any such proceeding.

 
2

--------------------------------------------------------------------------------

 
 
(e)         “Person” shall mean any entity, corporation, company, association,
joint venture, joint stock company, partnership, trust, organization, individual
(including personal representatives, executors and heirs of a deceased
individual), nation, state, government (including agencies, departments,
bureaus, boards, divisions and instrumentalities thereof), trustee, receiver or
liquidator, as well as any syndicate or group that would be deemed to be a
Person under Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended.
 
(f)          “Subsidiary” of a Person shall mean each corporation or other
entity of which (a) such Person or any other Subsidiary of such Person is a
general partner or a manager (b) or at least 50% of the securities or other
ownership interests having by their terms ordinary voting power to elect at
least 50% of the board of directors or other Persons performing similar
functions is directly or indirectly owned or controlled by such Person, by any
one or more of its Subsidiaries or by such Person and one or more of its
Subsidiaries.
 
2.           Events of Default. The occurrence of any of the following shall
constitute an “Event of Default” under this Note:
 
(a)           Failure to Pay. Company shall fail to pay when due the principal
or interest payment on the due date hereunder and such payment shall not have
been made within three (3) business days of Company’s receipt of Holder’s
written notice to Company of such failure to pay or any other payment required
under the terms of this Note on the date due and such payment shall not have
been made within five (5) days of Company’s receipt of Holder’s written notice
to Company of such failure to pay;
 
(b)           Voluntary Bankruptcy or Insolvency Proceedings. The Company shall
(i) apply for or consent to the appointment of a receiver, trustee, liquidator
or custodian of itself or of all or a substantial part of its property, (ii) be
unable, or admit in writing its inability, to pay its debts generally as they
mature, (iii) make a general assignment for the benefit of its or any of its
creditors, (iv) be dissolved or liquidated, (v) become insolvent (as such term
may be defined or interpreted under any applicable statute), (vi) commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or consent to any such relief or to
the appointment of or taking possession of its property by any official in an
involuntary case or other proceeding commenced against it, or (vii) take any
action for the purpose of effecting any of the foregoing;
 
(c) Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for the
appointment of a receiver, trustee, liquidator or custodian of the Company or of
all or a substantial part of the property thereof, or an involuntary case or
other proceedings seeking liquidation, reorganization or other relief with
respect to the Company or the debts thereof under any bankruptcy, insolvency or
other similar law now or hereafter in effect shall be commenced and an order for
relief entered or such proceeding shall not be dismissed or discharged within 30
days of commencement;

 
3

--------------------------------------------------------------------------------

 
 
(d) Representations and Warranties.  Any representation, warranty, certificate,
or other statement (financial or otherwise) made or furnished by or on behalf of
the Company to Purchaser in writing in connection with this Note, or as an
inducement to Holder to enter into this Note, shall be false, incorrect,
incomplete or misleading in any material respect when made or furnished;
 
(e) Other Payment Obligations.  The Company or any of its Subsidiaries shall (i)
fail to make any payment when due under the terms of any bond, debenture, note
or other evidence of indebtedness for money borrowed to be paid by such person
(excluding this Note) and such failure shall continue beyond any period of grace
provided with respect thereto, or (ii) default in the observance or performance
of any other agreement, term or condition contained in any such bond, debenture,
note or other evidence of indebtedness, and the effect of such failure or
default is to cause, or permit the holder or holders thereof to cause,
indebtedness in an aggregate amount of $100,000 or more to become due prior to
its stated date of maturity;
 
(f) Judgments. A final judgment or order for the payment of money in excess of
$250,000 shall be rendered against the Company or any of its subsidiaries and
the same shall remain undischarged for a period of thirty (30) days during which
execution shall not be effectively stayed, or any judgment, writ, assessment,
warrant of attachment, or execution or similar process shall be issued or levied
against a substantial part of the property of the Company or any of its
subsidiaries and such judgment, writ, or similar process shall not be released,
stayed, vacated or otherwise dismissed within thirty (30) days after issue or
levy;
 
(g) Enforceability. This Note or any material term hereof shall cease to be, or
be asserted by the Company not to be, a legal, valid and binding obligation of
the Company enforceable in accordance with its terms;
 
(h)           Breaches of Covenants. The Company or any Subsidiary shall fail to
observe or perform any other covenant, representation, or warranty, obligation,
condition or agreement contained herein (other than those specified in
Section 2(a) above) and, in the cases of breaches reasonably capable of cure,
such failure shall continue for thirty (30) days after written notice to Company
of such failure.  With respect to covenants in Sections 5.3(b)(v) and 5.3(c) of
the Note Purchase Agreement (as defined below) and which are incorporated by
reference herein pursuant to Section 4 below, any breach shall constitute an
immediate Event of Default.

 
4

--------------------------------------------------------------------------------

 
 
3.           Rights of Holder upon Default.  Upon the occurrence or existence of
any Event of Default (other than an Event of Default, referred to in Sections
2(b) and 2(c), and giving effect to any applicable cure periods), and at any
time thereafter during the continuance of such Event of Default, Holder may, by
written notice to Company, declare all outstanding Obligations payable by
Company hereunder to be immediately due and payable without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived, anything contained herein to the contrary notwithstanding. Upon the
occurrence or existence of any Event of Default described in Sections 3(b) or
3(c), immediately and without notice, all outstanding Obligations payable by
Company hereunder shall automatically become immediately due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived, anything contained herein to the contrary
notwithstanding. In addition to the foregoing remedies, upon the occurrence or
existence of any Event of Default, Holder may exercise any other right power or
remedy granted to it hereby or otherwise permitted to it by law, either by suit
in equity or by action at law, or both.
 
4.           Covenants and Other Agreements.  Reference is made to that certain
Note and Common Stock Purchase Agreement, dated as of July 15, 2009, between the
Company, Holder and I2BF Biodiesel, Ltd. and Blue Day SC Ventures (the “Note
Purchase Agreement”).  The Company hereby undertakes and assumes as obligations
with respect to this Note those covenants and agreements set forth in Sections
5.3(b) and 5.3(c) of the Note Purchase Agreement and incorporates such sections
by reference into this Note, along with relevant definitions mutatis mutandis.
 
5.           Successors and Assigns. Subject to the restrictions on transfer
described in Section 7 below, the rights and obligations of Company and Holder
of this Note shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties.
 
6.           Waiver and Amendment. Any provision of this Note may be amended,
waived or modified upon the written consent of Company and the Holder of this
Note.
 
7.           Assignment by Company. Neither this Note nor any of the rights,
interests or obligations hereunder may be assigned, by operation of law or
otherwise, in whole or in part, by Company without the prior written consent of
Holder.
 
8.           Notices. All notices, requests, demands, consents, instructions or
other communications required or permitted hereunder shall in writing and faxed,
mailed or delivered to each party as follows:  (a) if to the Holder, at the
Holder’s address or facsimile number set forth on the signature page hereto, or
at such other address as the Holder shall have furnished the Company in writing,
or (b) if to the Company, at 9440 Little Santa Monica Blvd., Suite 401, Beverly
Hills, California 90210, Attn: Valerie Broadbent, facsimile: (310) 919-3044, or
at such other address or facsimile number as the Company shall have furnished to
the Holder in writing.  All such notices and communications will be deemed
effectively given the earlier of (i) when received, (ii) when delivered
personally, (iii) one business day after being delivered by facsimile (with
receipt of appropriate confirmation), (iv) one business day after being
deposited inside the United States with an overnight courier service of
recognized standing for delivery within the United States, (v) three business
day after being deposited within the United States with an express courier
service of recognized standing for delivery outside of the United States or vice
versa or (v) four days after being deposited in the U.S. mail, first class with
postage prepaid, provided that first class mail shall not be used for the
delivery of notice outside of the United States.

 
5

--------------------------------------------------------------------------------

 
 
9.           Payment. Payment shall be made in lawful tender of the United
States.
 
10.         Expenses; Waivers. If action is instituted to collect this Note or
to maintain or preserve any rights of Holder hereunder, the prevailing party in
such dispute shall be entitled to recover from the non-prevailing party all
costs and expenses, including, without limitation, reasonable attorneys’ fees
and costs, incurred in connection with such action. Company hereby waives notice
of default, presentment or demand for payment, protest or notice of nonpayment
or dishonor and all other notices or demands relative to this instrument.
 
11.         Governing Law. This Note and all actions arising out of or in
connection with this Note shall be governed by and construed in accordance with
the internal laws of the State of California.
 
IN WITNESS WHEREOF, Company has caused this Note to be issued as of the date
first written above.
 

 
STRATOS RENEWABLES CORPORATION
     
By:
/s/ Thomas Snyder
 
Name:  
Thomas Snyder
 
Title:
President and Chief Executive Officer
       
AGREED AND ACKNOWLEDGED
     
I2BF BIODIESEL LIMITED
     
By:
/s/ Ilya A. Golubovich
 
Name:
Ilya A. Golubovich
 
Title:
Director
         
c/o I2BF Venture Capital
   
Suite 401,
   
One Heddon Street
   
Mayfair, London, W1B 4BD
   
United Kingdom


 
6

--------------------------------------------------------------------------------

 